              Case 2:19-cv-00522-BJR Document 46 Filed 04/21/20 Page 1 of 2



 1

 2

 3
                             IN THE UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6
     HOLLY REIN,                               )
 7                                             )
                             Plaintiff,        )            Civil Case No. 2:19-cv-00522−BJR
                                               )
 8                                             )
                  v.                                        ORDER GRANTING STIPULATED
                                               )
 9                                                          MOTION TO EXTEND COURT
     THRIFTY PAYLESS, INC., d/b/a RITE AID )                IMPOSED DEADLINES
     PARMACY, and RITE AID LEASE               )
10                                             )
     MANAGEMENT COMPANY, d/b/a RITE            )
11   AID,                                      )
                                               )
12                           Defendants.       )
                                               )
13   THRIFTY PAYLESS, INC., d/b/a RITE AID )
     PHARMACY, and RITE AID LEASE              )
14   MANAGEMENT COMPANY, d/b/a RITE            )
     AID,                                      )
15                                             )
                       Third-Party Plaintiffs, )
16                                             )
                  v.                           )
17                                             )
                                               )
     HILEX POLY CO, LLC, a Kentucky            )
18   corporation,                              )
                                               )
19                    Third-Party Defendants. )
                                               )
20                                             )
                                               )
21

22          The parties stipulated and moved the Court for an order extending court-imposed deadlines

23 in the above matter. There are no objections to this Stipulated Motion and the parties agree to the

24 proposed deadlines set forth below. Being fully informed by the Stipulated Motion and the

25 pleadings on file, the Court hereby GRANTS the Motion and sets the following deadlines:

26
27
       Case 2:19-cv-00522-BJR Document 46 Filed 04/21/20 Page 2 of 2



                    Expert Witness Report Deadline: June 22, 2020
 1
                    Discovery Deadline: July 20, 2020
 2
                    Dispositive Motion Deadline: August 19, 2020
 3                  Motions in limine Deadline: December 14, 2020
 4                  Joint Pretrial Statement: December 20, 2020
 5                  Pretrial Conference: January 4, 2021
                    Trial: January 25, 2021
 6

 7   So ORDERED.
 8

 9   Dated this 21st day of April, 2020.
10
                                           _____________________________________
11                                         HON. BARBARA J. ROTHSTEIN
12                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
